Citation Nr: 1509978	
Decision Date: 03/10/15    Archive Date: 03/17/15

DOCKET NO.  08-30 899	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an initial disability rating in excess of 10 percent for a low back disability to include lumbar strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Rippel, Counsel


INTRODUCTION

The Veteran served on active duty from January 2000 to December 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2006 rating decision by the Salt Lake City, Utah, Regional Office (RO) of the United States Department of Veterans Affairs (VA), which granted service connection for a low back disability and assigned an initial 10 percent disability rating as part of the Benefits Delivery at Discharge (BDD) program. Jurisdiction was transferred to the Houston RO. When this matter was last before the Board in February 2014, it was remanded to the RO for additional development.  

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a March 2011 hearing conducted in Houston, Texas.  

The record before the Board consists of the Veteran's electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS).  


FINDING OF FACT

Throughout the period on appeal, the Veteran's low back disability is manifested by lumbar strain, pain, forward flexion to 70 degrees at worst, a combined range of motion of 210 degrees at worst, limited ability to walk and bend over, tenderness, stiffness, weakness, flare-ups, and no further limitation after repetitive testing due to weakness, fatigability or other factors; but not by forward flexion of 60 degrees or less, a combined range of motion of less than 120 degrees, muscle spasm or guarding severe enough to result in abnormal gait or spinal contour, favorable or unfavorable ankylosis of the entire thoracolumbar spine, objective evidence of neurological abnormalities, or incapacitating episodes.



CONCLUSION OF LAW

The criteria for an increased rating in excess of 10 percent for a service-connected low back disability, including lumbar strain, have not been met or approximated. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, Part 4, §§ 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions with respect to the Veteran's claim. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

A. Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim, the evidence VA will obtain on the Veteran's behalf, and the evidence the Veteran is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006). The notice must be provided to the Veteran prior to the initial adjudication of his claim. Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The Veteran filed his claim for service connection in August 2005 as part of the VA pre-discharge program. In connection with that application, he signed a form indicating that he had been notified by VA of the evidence and information required to substantiate his claims and of the respective duties of the Veteran and VA in obtaining evidence. He checked the box indicating that he had no other information or evidence to give to substantiate his claims. Service connection was granted thereafter, and the Veteran filed his notice of disagreement in October 2008 seeking a rating in excess of 10 percent for the low back disability. VA issued an additional VCAA letter in January 2007, prior to June 2008 statement of the case which continued the 10 percent rating. Parenthetically, the Board notes that this letter also advised the Veteran of how disability rating and effective date are determined. The Board finds VA has met its duty to notify.

B. Duty to Assist

The duty to assist includes assisting the claimant in the procurement of relevant records. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). The RO associated the Veteran's service and VA treatment records with the electronic claims file. All identified or submitted private medical records have been associated with the electronic claims file. The matter was remanded for a second time in February 2014 in order to obtain additional non-VA medical and employment information identified by the Veteran, but he declined to provide necessary authority for the VA to obtain these records, despite the fact that he was sent forms to fill out for this to happen. The Veteran was informed at that time that he bears the onus of responding with adequate information so that the VA may obtain evidence in order to support his claim. See Wood v Derwinski, 1 Vet App 190, 193 1991) (the duty to assist is a two-way street). The Board notes that the Veteran was sent both VA Form 21-4142, Authorization and Consent to Release Information and VA Form 21-4192 (Request for Employment Information) in March 2014. No other relevant records have been identified and are outstanding. The Veteran's representative stated in January 2015 that the case is now submitted back to the Board for review and disposition. As such, VA has satisfied its duty to assist with the procurement of relevant records. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim, as defined by law.  See 38 C.F.R. § 3.159(c)(4). In this case, the Veteran was provided with VA examinations in October 2005, May 2008 and October 2012. The examinations collectively were adequate because the examiners considered and addressed the Veteran's contentions and conducted thorough medical examinations of the Veteran. The Veteran has not contended and the record does not suggest that his disability picture has appreciably worsened since the October 2012 examination.  

Based on the foregoing, the Board finds the examination reports to be thorough, complete, and sufficient bases upon which to reach a decision on the Veteran's claim for an increased rating for a low back disability. See Nieves-Rodriguez v. Peak, 22 Vet. App. at 302 -05; Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

The Veteran also provided testimony at a Board hearing before the undersigned in March 2011.  

Since VA has obtained all relevant identified records and provided adequate medical examinations, its duty to assist in this case is satisfied.

II. Increased Schedular Rating

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule). 38 C.F.R. Part 4. The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations. 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.

In evaluating the severity of a particular disability, it is essential to consider its history. 38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991). Separate ratings may be assigned for separate periods of time based on the facts found. This practice is known as staged ratings. Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

If the evidence for and against a claim is in equipoise, the claim will be granted. A claim will be denied only if the preponderance of the evidence is against the claim. See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990). Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant. 38 C.F.R. § 4.3. Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.

When evaluating disabilities of the musculoskeletal system, functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements must be considered. See 38 C.F.R. § 4.40; DeLuca v. Brown, 8 Vet. App. 202 (1995). Consideration must also be given to weakened movement, excess fatigability and incoordination. 38 C.F.R. § 4.45.

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of the symptomatology of the other condition. 38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

The Board notes again that service connection for a low back disability and 10 % rating was initially granted in a January 2006 rating decision under Diagnostic Code 5237, governing lumbosacral strains. All spine disabilities covered by Diagnostic Codes 5235 to 5242 are rated according to the General Rating Formula for Diseases and Injuries of the Spine (General Formula) based on limitation of motion. 38 C.F.R. § 4.71a, General Formula. Under the General Formula, the spine is evaluated with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease. Id. 

Under the General Formula, a 10 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees, muscle spasm, guarding or localized tenderness not resulting in abnormal gain or spinal contour, or vertebral body fracture with loss of 50 percent or more of the height. 38 C.F.R. § 4.71a, General Formula.

A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, combined range of motion of the thoracolumbar spine not greater than 120 degrees, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. Id.

A 40 percent rating is warranted for forward flexion of the thoracolumbar spine of 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine. Id. A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine, and a 100 percent rating is warranted for unfavorable ankylosis of the entire spine. Id. 

Concerning disabilities affecting the spine, any associated objective neurologic abnormalities are evaluated separately under an appropriate Diagnostic Code. 38 C.F.R. § 4.71a, General Formula, Note 1. For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees. Id. at Note 2. The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right lateral rotation, with the normal combined range of motion of the thoracolumbar spine being 240 degrees. Id. 

Unfavorable ankylosis is a condition in which the entire thoracolumbar spine is fixed in flexion or extension, and the ankylosis results in one of more of the following: difficulty walking because of a limited line of vision, restricted opening of the mouth and chewing, breathing limited to diaphragmatic respiration, gastrointestinal symptoms due to pressure of the costal margin on the abdomen, dyspnea or dysphagia, atlantoaxial or cervical subluxation or dislocation, or neurologic symptoms due to nerve root stretching. Id. at Note 5. Fixation of a spinal segment in neutral position always represents favorable ankylosis. Id. 

Back disabilities may also be evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (Incapacitating Episodes Formula), which applies to Intervertebral Disc Syndrome (IVDS). See 38 C.F.R. § 4.71a, Incapacitating Episodes Formula. An "incapacitating episode" for purposes of totaling the cumulative time is defined as "period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician." 38 C.F.R. § 4.71a, Diagnostic Code 5243, Incapacitating Episodes Formula, Note 1.

Turning to the evidence, the Board notes first that the record unequivocally shows that there is neither ankylosis nor IVDS productive of any incapacitating episodes as defined by VA regulation. Moreover, the objective medical evidence is against a finding that an initial rating in excess of 10 percent for a low back disability is warranted. The Veteran was provided with VA examinations in October 2005, May 2008 and October 2012. The October 2005 examiner noted no deformities and no tenderness to palpation.  The range of motion was limited due to tightness and pain with forward flexion at 70 degrees, extension 20 degrees, right and left lateral flexion 30 degrees and left and right rotation 30 degrees. The combined range of motion of the thoracolumbar spine was thus greater than 120 degrees but less than 235 degrees, and in fact was 210 degrees. There was no additional objective painful motion, fatigueability weakness lack of endurance or incoordination after repetitive use. The diagnosis was mild lumbar strain. The Veteran reported worsening back pain and stiffness particularly on forward bending.  

In an October 2006 written disagreement, the Veteran stated that he was in pain daily, that he re-injured the back lifting a toilet lid and was out of work for 4 days in May 2006. 

The May 2008 examination reflects that the Veteran reported symptoms of constant mild low grade aching in his back at all times and stated that there are flare ups one to two times a year that last from 3 to 6 days. He denied bowel, bladder or erection problems. The examination revealed normal lumbar lordosis. No spasms were noted and straight leg raising test was negative. Gait was normal and heel toe walk was completed without difficulty. Motor functions were all 5/5 in the lower extremities. Sensation was intact. The range of motion was 0 to 70 degrees forward flexion, extension was 30 degrees, left and right rotation was 30 degrees and left and right lateral bending was 30 degrees. Stiffness was noted but there was no pain, fatigue or incoordination with repetitive motion. X rays show a normal alignment of vertebral bodies and disc spaces were well maintained. There was no evidence of spondylosis or spondylolisthesis. The examiner diagnosed mild herniated disc L5 S1. The combined range of motion of the thoracolumbar spine remained greater than 120 degrees but less than 235 degrees, and in fact was 220 degrees. The Veteran reported he was taking no medications at present but in the past had taken Vicodin, Naprosyn, Flexeril and Soma for pain control as well as muscle spasms. 

In compliance with the Board's 2011 and 2014 remand directives, the RO sent the Veteran notice indicating that his outstanding private medical records and employment leave records were needed. No employment records have been submitted or obtained from neither the Veteran nor his employer and the Veteran has not returned a completed VA Form 21-4192, Request or Employment Information despite being requested to do so. 

Records from the Veteran's private treating sources, Drs. H.J., D.O., and J.D.B., D.O., orthopedic surgeon, have been obtained. June 2006 records from Dr. J. show complaints of low back pain and leg numbness. X-rays showed normal lumbar spine, whereas MRI showed a moderate sized posterior left disc protrusion at L5-S1. These records also include a report by Dr. B. sent to Dr. J. dated in January 2010 showing complaints of worsening back and buttocks pain for several months. He ambulated with no assisting devices and denied any pain radiating into the legs while straining at the stool. He denied recent bowel and bladder changes and presented in no acute neurological distress. Examination showed a stiff spine, no degenerative spinal disease with nerve root compression and no neuropathic arthropathy. The assessment was lumbosacral spondylosis, lumbar degenerative disc, facet joint spine disease, left hip trochanter bursitis and obesity. Non-surgical lumbar epidural blockade with bilateral L5 SI facet blockade with left trochanter bursa injection treatment was recommended and the matter was referred to Dr. J. A follow up noted in April 2011 reflects that the Veteran was doing well and had no significant pain in his low back. He ambulated with no assisting devices and there was no pain radiating into the legs while straining at the stool. The low back had good range of motion with no significant pain to palpation, no significant swelling and stable neurovascular exam. The assessment was asymptomatic back and he was returned to full work duty with no prescription written. 

The Veteran was afforded VA examinations for the low back and peripheral nerves in October 2012 by physicians who reviewed the record. 

As to the back, the examiner set out a detailed synopsis of the Veteran's history in the report. He noted the diagnoses as disc protrusion not herniation and lumbosacral spondylosis without myelopathy. The Veteran described his flare ups of pain as intermittent pain at worst 8/10, about 2 times a month on average, and less severe at other times. He had pain with yard work, running and bending over. He reportedly takes over the counter medications. Range of motion included flexion to 90 degrees or greater with pain at 85 degrees, flexion to 25 degrees with pain beginning there, bilateral rotation and flexion to 30 degrees without pain. There was no additional limitation after repetitive use. Objective tenderness was not in the mid to distal thoracic paraspinous muscles. Some spasm was also noted as well as subjective tenderness in the mid-line in the same mid thoracic area, and paraspinous mid lumbar muscles and middle lumbar mid-line area but not clearly L4 and definitely not L5. There was no buttock tenderness. There was guarding and/or muscle spasm is present, but it did not result in abnormal gait or spinal contour. Muscle strength was 5/5 and there was no atrophy. Deep tendon reflexes were normal. Sensory was normal with the exception of diminished sensation on the tips of the toes medial three but this is not related to dermatomal pattern and is peripheral not spinal per the examiner. Straight leg raising was negative. The Veteran did not have radicular pain or any other signs or symptoms due to radiculopathy nor were there any other neurologic abnormalities or findings related to a thoracolumbar spine. There was no IVDS and thus no incapacitating episodes. Arthritis and vertebral fracture were not shown on X-ray but there was L5-S1 degenerative disk disease and spondylosis. 

The examiner commented as to the impact on the ability to work as follows:

currently works as an engineer, and he has back spasm and back tension that causes him to have pain when he is sitting long periods of time. Getting up may help or may not, but seated stretching does help. Does get up and walk around about once an hour. Should stretch at least each 30-45 minutes. Should not repeatedly bend to pick up items.

The examiner remarked that the Veteran does not have herniated disc or herniated nucleus pulposus.  He explained:

in 07/2005 magnetic resonance image showed left sided protruded (NOT herniated) disc L5-S1 with left side stenosis, otherwise normal. seen afterward by physician assistant who erroneously diagnosed herniated disc not protruded disc based on magnetic resonance image results. there is a difference. this error was continued over into a 09/2005 physical profile that states herniated nucleus pulposus, but again it was NOT herniated, it was protruding, and there is a very real difference. the 01/2006 compensation and pension evaluation also was in error twice in this regards: it stated that a 07/2005 radiograph found herniated nucleus pulposus; this is incorrect. it was not found on plain radiograph (which was normal)), and the disc was not herniated. The resonance image showed a protruding NOT herniated nucleus pulposus. The 05/2008 compensation and pension evaluation misstated the 06/2006 magnetic resonance image as showing herniation not protrusion of the disc. protrusion is less severe, and is not the same thing. the 06/2006 scans clearly states the disc is protruding, not herniated. in 01/2010 and following the orthopaedic consultation found obesity, lumbosacral spondylosis, and lumbar degenerative disc. the plain radiograph of 02/2010 showed moderate intervertebral disc space narrowing and minimal endplate degenerative changes at L5-S1 level, which was not present in the military. (06/2006 lumbar spine radiographs were normal.) as the magnetic resonance image in the military did show L5-S1 changes, it is reasonable to conclude this is a progression of the radiographs, but would not be appropriate to conclude the physical parameters should be worsened. lumbar spine magnetic resonance image 06/2006 showed moderate sized left disc protrusion at L5-S1 causing an impression on the thecal sac at that level, no foraminal encroachment. the report that was found suggests this is a second magnetic resonance study done a little less than a year after the first study. there is no real progression noted by comparing the wording; comparison of the actual images would be required to truly tell whether there has been a change. however, based on the objective findings over the last year or so compared to the objective findings in 2005/2006 and in 2010, it does not appear there has been progression.

herniation is a disruption completely of the disc covering with extrusion of the softer inner disc gel out of the confines of the disc. Protrusion is a bulging of the disc without a hole in the disc through which the softer material in the disc is able to escape. herniation is more severe than protrusion. protrusion can resolve completely; herniation is significantly less likely to resolve completely. 

the neurologist did not find the 09/2006 scan when he wrote his note, but it was in the claims file and was reviewed. there is no finding for any L4-L5 disc disease; the only finding is L5-S1. after speaking with him, his opinion is unchanged.

my examination and the neurologists are similar; his more detailed in testing sensory components. neurologically he has no evidence of loss of neural function related to the spine. the development of disc bulges, degenerative spine, and degenerative disc disease is exceedingly common in the population at large, and typically advances slowly with age and over many years. there is no medical evidence to suggest that strain causes, predisposes to, or accelerates the development of degenerative spine and disc disease. that said, there is evidence of degenerative disc disease in the military at L5-S1 on the 2005 resonance image. 

deluca provision cannot be clearly delineated. during a flare-up, the patient could have further amount of pain, limitation of range of motion, and reduced functional capacity but I am unable to estimate an additional loss without resorting to mere speculation. 

On the October 2012 peripheral nerve examination, the examiner noted the following: 

He has mild incomplete subjective sensory loss in the feet that fit neither peripheral nerve nor root distribution. His symptoms are more suggestive of peripheral polyneuropathy than root disease secondary to a lumbar disc condition. Strain is a typically self limited injury to paraspinous soft tissues. Degenerative spine and disc disease is exceedingly common in the population at large, and typically advances slowly with age and over many years. There is no medical evidence to suggest that strain causes, predisposes to, or accelerates the development of degenerative spine and disc disease. I am unable to diagnose any condition that would be related to lumbar strain.


VA and private treatment records generally reflect continued complaints of back pain but do not reflect significant treatment following the most recent examination despite the aforementioned fact that the Veteran was requested by VA to submit authorization for release or copies of recent treatment in March 2014. 

Based on the objective medical evidence of record, the Veteran's low back disability does not more nearly approximate the level of severity contemplated by a 20 percent rating. 38 C.F.R. § 4.71a, Diagnostic Code 5237. Therefore, an increased rating in excess of 10 percent is not warranted in this case. The Veteran's manifestations of low back disability clearly remain squarely within the delineated 10 percent criteria, with respect to range of motion, muscle spasm or guarding severe enough to result in abnormal gait or spinal contour. Again, there is no ankylosis. 

In evaluating the Veteran's level of disability functional loss was considered. 38 C.F.R. §§ 4.40 , 4.45. The Veteran has complained of limitation of motion, pain on movement, stiffness, weakness, which he is competent to report. Jandreau, 492 F.3d 1372 . However, the VA examiners have found that while the Veteran had limitation of motion and weakness and pain were present, there was no additional loss of motion after repetitive testing. As such, the Board finds that the VA medical opinion outweighs the Veteran's statements regarding additional functional loss due to pain, weakness, fatigue or other factors. 38 C.F.R. §§ 4.40 , 4.45, 4.59.

No additional higher or alternative ratings under different Diagnostic Codes can be applied. None of the VA examiners noted that the Veteran had IVDS or suffered from incapacitating episodes. The Veteran's treatment records are silent for any notations of IVDS or incapacitating episodes, and the Veteran has not indicated that he suffers from incapacitating episodes as contemplated by the Incapacitating Episodes Formula. 38 C.F.R. § 4.71a, Diagnostic Code 5243, Incapacitating Episodes Formula, Note 1. In light of the lay and medical evidence of record, a rating in excess of 10 percent based on incapacitating episodes lasting at least two weeks but less than four weeks is not warranted. Id. 

When evaluating disabilities of the spine, any associated objective neurologic abnormalities, including bowel or bladder impairment, are to be rated separately under an applicable Diagnostic Code. 38 C.F.R. § 4.71a , General Formula, Note 1. Here, the VA examiners noted that the Veteran had normal neurologic examinations as to the lower extremities bilaterally. The October 2012 peripheral nerves examiner specifically noted that any mild incomplete subjective sensory loss in the feet present is more suggestive of peripheral polyneuropathy than root disease secondary to a lumbar disc condition. The VA back examiner in October 2012 also found the Veteran to have normal reflexes and sensation in his lower extremities. The examiner then affirmatively stated the Veteran did not have radicular pain or radiculopathy. Private treatment records showed some complaints but then noted asymptomatic back after epidural injections in April 2011. Finally, as noted in the October 2012 examination reports, the Veteran has not indicated he experiences radiating pain. 

The Veteran did not endorse a loss of bladder or bowel control and the examiners did not note any objective signs of bowel or bladder impairment. As such, the Board finds the preponderance of the evidence is against a finding that a bowel or bladder impairment is associated with the Veteran's low back disability. As there is no evidence of associated neurologic abnormalities, additional separate compensable ratings are not warranted. 38 C.F.R. § 4.71a, General Formula, Note 1.

All potentially applicable Diagnostic Codes have been considered. See Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991). The preponderance of the evidence is against an initial rating in excess of 10 percent for the Veteran's service-connected low back disability. As such, the benefit-of-the-doubt doctrine is inapplicable. 38 C.F.R. § 4.3 . For these reasons, the claim is denied.





III. Additional Consideration

Extraschedular consideration involves a three step analysis. Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, 572 F.3d 1366 (Fed. Cir. 2009). The first element requires a finding that the evidence "presents such an exceptional or unusual disability picture that the available schedular evaluations for that service-connected disability are inadequate." See id. at 115 . In order to determine whether a disability is "exceptional or unusual," there "must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability." Id. "[I]f the [rating] criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, [and] the assigned schedular evaluation is, therefore adequate, and no referral is required." Id. 

The first Thun element is not satisfied in this case. The Veteran's service-connected low back disability is manifested by a lumbar strain, pain, limitation of motion, tenderness, stiffness, weakness, limited ability to walk and bend over, and flare-ups. These signs and symptoms, and their resulting impairment, are specifically contemplated by the rating schedule as part of the schedule of ratings for the musculoskeletal system. See 38 C.F.R. § 4.71a, Diagnostic Code 5237. For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance. 38 C.F.R. § 4.40; Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011). For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement, excess fatigability, pain on movement, disturbance of locomotion, and interference with sitting, standing and weight bearing. 38 C.F.R. §§ 4.45 , 4.59; Mitchell, 25 Vet. App. at 37. In summary, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss.



Given the variety of ways in which the rating schedule contemplates functional loss for musculoskeletal disabilities, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture. While some of the Veteran's symptomatology is not explicitly considered in the rating criteria, specifically a reported limited ability to walk, these symptoms are inherently contemplated by the currently assigned rating. The Veteran's difficulty walking and bending over have been specifically related to his limited range of motion and the presence of back pain. Limitation of motion is directly considered by the rating criteria, and the presence of pain, and any further functional effects resulting therefrom, was fully considered in determining the Veteran's current rating, as discussed above. 38 C.F.R. §§ 4.45 , 4.59; Mitchell, 25 Vet. App. at 37; DeLuca, 8 Vet. App. 202. In short, there is nothing exceptional or unusual about the Veteran's low back disability as the rating criteria reasonably describe his disability level and symptomatology. Thun, 22 Vet. App. at 115. As the first element is not met, referral for an extraschedular rating is not warranted in this case.

Finally, the Board has considered whether an inferred claim for a TDIU under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been raised. The Veteran, in his testimony before the undersigned, reasonably alluded to unemployability inasmuch as he estimated he has missed a period of between 20 and 30 days of work over a 12 month period due to his service-connected low back disability. Also, earlier in May 2010, the Veteran submitted a lay statement indicating he had missed over 30 days of work in the past calendar year due to his service connected low back. However, the Veteran declined to return either any information about unemployability or his treatment for disability when asked to do so in March 2014. Also, he reported in October 2012 that he was working. Thus, the Board concludes that he is not asserting entitlement to a TDIU at this time. The Board notes that the Veteran's representative did not make an argument as to TDIU in his January 2015 appellate argument in which he asserted the increased rating claim was ready for Board review. Given the foregoing, and in the absence of any evidence suggestive of unemployability due to the Veteran's service-connected lumbar spine disability, the Board finds that the issue entitlement to a TDIU based on the service-connected lumbar spine disability has not been raised in this case.


ORDER

Entitlement to an increased rating in excess of 10 percent for a low back disability to include lumbar strain is denied.




____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


